         Case 3:19-cr-00014-JAM Document 9 Filed 01/25/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT
                  ELECTRONIC FILING ORDER IN CRIMINAL CASES

The parties shall file all documents in this case electronically. Counsel must comply

with the following requirements:

   1. Counsel must comply with all applicable Federal Rules of Criminal

Procedure, the District's Local Rules, the requirements set forth in the

District's CM/ECF Policies and Procedures Manual, and any other rules and

administrative procedures which implement the District's CM/ECF system.

   2. Pleadings must be typewritten using Arial bold 12 point font, and double

spaced. The page limit for documents typed double spaced in 12 point Arial bold is

46. All documents in this case will be filed electronically and must be filed in Tagged

PDF format, enabling text recognition. Counsel should review documents for

accessibility in Adobe Acrobat or other PDF software. Documents are not to be

signed and scanned manually. Parties are asked to file electronically all motions,

objections, exhibits, reports and other material, unless a party is pro se, in which

case filings must be made by hard copy to the clerk’s office at 450 Main Street,

Hartford, CT 06103, unless leave to file electronically has been granted by the court.

   3. Unless otherwise ordered, on the business day next following the day on which

a document is filed electronically, counsel must provide chambers with one paper

copy of the following e-filed documents:

All documents (including briefs and exhibits) relating to the following:

a. Motions to dismiss;

b. Motions to suppress;
          Case 3:19-cr-00014-JAM Document 9 Filed 01/25/19 Page 2 of 2



c. Requested jury instructions;

d. Motions to modify presentence reports;

e. Sentencing memoranda;

f. Trial briefs; and

g. Any other motion, request or application which, taken together with all related

filings (e.g., memorandum in support and affidavits), are in excess of 15 pages.


                                                     It is so ordered.

                                                            /s/

                                                     Vanessa L. Bryant

                                                     United States District Judge
